Citation Nr: 1805857	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from March 1984 to September 1984, as well as periods of active duty for training and inactive duty training in the United States Army Reserve thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The instant matters were previously before the Board in September 2015 at which time they were remanded for further development.  After completing the requested development, the Appeals Management Center (AMC) issued supplemental statements of the case (SSOCs) in February 2016 in which it continued to deny the Veteran's claim for service connection for left eye and left knee disabilities.  The matters were thereafter returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the development completed on remand, the Board finds that the Veteran's claims for service connection for left eye and left knee disabilities must again be remanded.  Concerning those claims, the Board previously remanded the matters for the Veteran to be scheduled for VA ophthalmological and orthopedic examinations for the purposes of determining the etiology of any diagnosed left eye and/or left knee disabilities/disorders.  The Board requested that the AOJ obtain opinions as to whether it was at least as likely as not that the Veteran has any diagnosed left eye and/or left knee disability that began in or is otherwise etiologically linked to the Veteran's time in service.  

The Veteran was afforded a VA orthopedic examination in November 2015.  The examiner reviewed the record and examined the Veteran, noting the Veteran's report that she had injured her left knee during basic training, when she landed on a rock.  The examiner noted that the Veteran was sent back to duty and was later assessed as having plica.  The examiner then noted the Veteran's knee was evaluated as normal in September 1984, 1989, and 1993.  Regarding the diagnosed left knee condition, recorded to be degenerative arthritis of the left knee, the examiner stated that following: "Most likely [the Veteran's] left knee condition is due to her time working as a nurse and aging and not due to or aggravated by her time on active duty service and therefore in my opinion, her claim is not supported."

Notably, in its September 2015 remand action, the Board directed that in rendering the requested opinion, the examiner was to specifically discuss the Veteran's credible statements that her symptoms of left knee pain, swelling, and instability began in service and have continued to the present.  The examiner was also directed to discuss the Veteran's ongoing treatment for left knee complaints in the context of any negative opinion.  As there is no discussion of the Veteran's lay statement contained in the September 2015 examination or opinion report, the opinion report is not adequate to rely upon to adjudicate the merits of the Veteran's claim.  Indeed, although the examiner related the Veteran's knee disability to age and her work as a nurse, the examiner provided no basis for that opinion.  Further, without discussion of the lay and medical evidence of record relevant to continued knee symptoms and treatment since the 1984 injury, to include any discussion of nay post-service injury to the left knee, the Board questions how the examiner arrived at the conclusion that the Veteran's left knee disability is related to age and post-service occupation, as opposed to the injury sustained in service.  Another remand of the Veteran's claims for service connection for a left knee disability is therefore required for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand"); 38 C.F.R. § 3.159(c)(4) (2017).

Also in November 2015, the Veteran was afforded a VA ophthalmological examination.  A review of the examination report shows that the examiner reviewed the claims folder, noting that in 1987, the Veteran suffered a burn to her left eye and lid when a hot rifle shell flew between her eyewear and her left eye.  The examiner further noted that approximately three weeks later, the Veteran was seen for removal of a foreign object under the upper eyelid.  It was also noted that the Veteran complained of left eye watering, headaches, and loss of eyelashes since the in-service incident, but no specific diagnosis of any left eye disability was rendered.  The examiner then stated that there was no evidence that the in-service burn of the left eyelid and/or cornea resulted in scarring or residuals disability or symptomatology.  The examiner further found no scar or sequelae of any other problems or diagnosis related to removal of the foreign body.  The examiner then stated that it was his medical opinion that the Veteran's complaints of tearing, headaches, and loss of lashes has no correlation to either the casing burn or the foreign body that was removed in 1987.  

Notably, in its September 2015 remand action, the Board directed that in rendering the requested opinion, the examiner was to specifically discuss the Veteran's credible statements that she has experienced blurred vision and watering of the left eye, headaches, and loss of eyelashes and eyebrow on the left since the 1987 in-service injury that have continued to the present.  Although the examiner addressed the Veteran's loss of lashes and complaints of tearing, the examiner provided no discussion of the Veteran's statements regarding the onset and continuity of headaches and blurred visions.  As previously discussed, the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinion.  

As there is no discussion of the Veteran's lay statements regarding blurred problems and headaches contained in the September 2015 opinion report, the opinion report is not adequate to rely upon to adjudicate the merits of the Veteran's claim.  Another remand of the Veteran's claims for service connection for a left eye disability is therefore required for a new opinion.  38 C.F.R. § 3.159(c)(4).

The Board also notes that the Veteran appears to raise a question as to the probative value of VA examiner's opinion based on the competency of the specific examiner, noting several times that she was examined by an optometrist as opposed to an ophthalmologist.  Both the United States Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  While the Board will not at this juncture address whether an optometrist is competent to provide the opinion requested in this case, because the matter must be remanded, and because the Board concludes that the Veteran's complaints of blurred vision and headaches could suggest possible neurological involvement that an ophthalmologist may be better equipped to address, the Board finds that, on remand, the Veteran should be afforded a new VA eye examination, which examination should be performed by an ophthalmologist.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for review of the Veteran's claims folder by a physician with the appropriate expertise to render an opinion as to the etiology of any diagnosed left knee disability, to include left knee degenerative arthritis.  The entire claims file must be made available to the reviewing physician.  (A VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)

Following a complete review of the record, the reviewing physician is asked to provide the following:

The reviewing physician should set forth all diagnoses related to the left knee that are supported by the evidence of record, paying particular attention the diagnosis of left knee degenerative arthritis, as indicated on the previous VA examination reports.  

As to each diagnosed left knee disability, the reviewing physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's left knee disability was incurred in or is otherwise related to service, to include particularly the documented in-service left knee injury the Veteran incurred in 1984.  In answering this question the reviewing physician should address the Veteran's credible statements that her symptoms of left knee pain, swelling, and instability began in service and have continued to the present.  The examiner must also discuss the Veteran's ongoing treatment for left knee complaints in the context of any negative opinion.

The reviewing physician is reminded that he/she may not rely solely on the absence of medical records as a basis for the opinion and is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinion.

If the reviewing physician concludes that the Veteran does not have a left knee disability that is attributable, even in part, to service, to include the injury sustained during basic training, the reviewing physician must set forth specific reasons for that conclusion.  In particular, the physician should explain why the injury sustained in service would not result in any left knee disability currently experienced by the Veteran.  The reviewing physician should also comment on the significance of any post-service left knee injury, or lack thereof, and should also address why the Veteran's credible lay statements regarding the onset and continuity of left knee symptomatology do not provide a basis upon which to conclude that her current left knee disability is related to her active duty service.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

(If the reviewer or the AOJ finds that an examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

2.  Schedule the Veteran for VA eye examination to be performed by an ophthalmologist.  The claims file must be made available to, and reviewed by, the designated examiner.  The examiner is requested to identify all left eye disorders.  The examining ophthalmologist is also requested to identify all left eye symptoms experienced by the Veteran and indicate whether those symptoms can be attributed to any left eye diagnosis.  

For each left eye disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is etiologically linked to the Veteran's time in service, to include in particular the documented April 1987 injury to the Veteran's left eye.  The examiner must specifically discuss the Veteran's credible statements that she has experienced blurred vision and watering of the left eye, headaches, and loss of eyelashes and eyebrow on the left since the 1987 in-service injury that have continued to the present.  

If the examining ophthalmologist concludes that the Veteran does not have a left disorder or residual symptoms that are attributable, even in part, to service, to include the injury sustained in 1987, he/she must set forth specific reasons for that conclusion.  In particular, the physician should explain why the injury sustained in service would not result in any currently found left eye disorder, or complained of symptoms, to specifically include blurred vision, watery eyes, and/or headaches.  If a negative nexus opinion is reached, the examining ophthalmologist should also address why the Veteran's credible lay statements that she has experienced blurred vision and watering of the left eye, headaches, and loss of eyelashes and eyebrow on the left since the 1987 in-service injury do not provide a basis upon which to conclude that any current left eye disorder is related to service or that the in-service injury resulted in residual symptomatology even if no diagnosis may be rendered.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

3.  Thereafter, readjudicate the issues of entitlement to service connection for left eye and left knee disabilities.  If a benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

